                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

MARTHA DENNIS o/b/o GAD,                 )
   Plaintiff,                            )
                                         )
v.                                       )    CIVIL ACTION NO. 1:19-00331-N
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,         )
   Defendant.                            )

                   MEMORANDUM OPINION AND ORDER

      Plaintiff Martha Dennis, on behalf of GAD, a minor, brought this action

under 42 U.S.C. § 1383(c)(3) seeking judicial review of a final decision of the

Defendant Commissioner of Social Security (“the Commissioner”) denying GAD’s

application for supplemental security income (“SSI”) under Title XVI of the Social

Security Act, 42 U.S.C. § 1381, et seq.1 Upon consideration of the parties’ briefs

(Docs. 14, 18) and those portions of the administrative record (Doc. 12) relevant to

the issues raised, and with the benefit of oral argument, the Court finds that the

Commissioner’s final decision is due to be REVERSED and REMANDED for

further administrative proceedings.2




1“Title XVI of the Act provides for the payment of disability benefits to indigent
persons under the Supplemental Security Income (SSI) program.” Bowen v.
Yuckert, 482 U.S. 137, 140 (1987) (citing 42 U.S.C. § 1382(a)).

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 20, 22, 23).
                          I.     Procedural Background

      The subject application for SSI was filed with the Social Security

Administration (“SSA”) on GAD’s behalf on April 19, 2016. After it was initially

denied, GAD requested a hearing before an Administrative Law Judge (“ALJ”) with

the SSA’s Office of Disability Adjudication and Review. A hearing was held on June

12, 2018; on September 6, 2018, the ALJ issued an unfavorable decision on GAD’s

application, finding GAD not disabled under the Social Security Act and thus not

entitled to benefits. (See Doc. 12, PageID.64-80).

      The Commissioner’s decision on GAD’s application became final when the

Appeals Council denied GAD’s request for review of the ALJ’s unfavorable decision

on May 15, 2019.      (Id., PageID.53-57).   Dennis, on GAD’s behalf, subsequently

brought this action under § 1383(c)(3) for judicial review of the Commissioner’s final

decision. See 42 U.S.C. § 1383(c)(3) (“The final determination of the Commissioner

of Social Security after a hearing [for SSI benefits] shall be subject to judicial review

as provided in section 405(g) of this title to the same extent as the Commissioner’s

final determinations under section 405 of this title.”); 42 U.S.C. § 405(g) (“Any

individual, after any final decision of the Commissioner of Social Security made

after a hearing to which he was a party, irrespective of the amount in controversy,

may obtain a review of such decision by a civil action commenced within sixty days

after the mailing to him of notice of such decision or within such further time as the

Commissioner of Social Security may allow.”); Ingram v. Comm'r of Soc. Sec.

Admin., 496 F.3d 1253, 1262 (11th Cir. 2007) (“The settled law of this Circuit is that
a court may review, under sentence four of section 405(g), a denial of review by the

Appeals Council.”).

                           II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” ’ ” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quoting Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (per curiam) (internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d

1436, 1439 (11th Cir. 1997))). In reviewing the Commissioner’s factual findings, the

Court “ ‘may not decide the facts anew, reweigh the evidence, or substitute our

judgment for that of the [Commissioner].’ ” Id. (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))).          “ ‘Even if the evidence

preponderates against the [Commissioner]’s factual findings, [the Court] must

affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings
made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency's decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3

       “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [The Court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.



3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th
Cir. 2015) (“In light of our deferential review, there is no inconsistency in finding
that two successive ALJ decisions are supported by substantial evidence even when
those decisions reach opposing conclusions. Faced with the same record, different
ALJs could disagree with one another based on their respective credibility
determinations and how each weighs the evidence. Both decisions could nonetheless
be supported by evidence that reasonable minds would accept as adequate.”);
Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991) (“Substantial evidence may
even exist contrary to the findings of the ALJ, and we may have taken a different
view of it as a factfinder. Yet, if there is substantially supportive evidence, the
findings cannot be overturned.”); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence is susceptible to
more than one rational interpretation, the court may not substitute its judgment for
that of the Commissioner.”).
Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”). “In determining whether substantial evidence exists, [a

court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).

See also McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986) (“We are

constrained to conclude that the administrative agency here…reached the result

that it did by focusing upon one aspect of the evidence and ignoring other parts of

the record. In such circumstances we cannot properly find that the administrative

decision is supported by substantial evidence. It is not enough to discover a piece of

evidence which supports that decision, but to disregard other contrary evidence.

The review must take into account and evaluate the record as a whole.”).4



4 Nevertheless, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). Additionally, the Eleventh Circuit Court of Appeals,
whose review of Social Security appeals “is the same as that of the district court[,]”
Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems
waived claims of error not fairly raised in the district court. See Stewart v. Dep’t of
Health & Human Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general
principle, [the court of appeals] will not address an argument that has not been
raised in the district court…Because Stewart did not present any of his assertions
in the district court, we decline to consider them on appeal.” (applying rule in
      Moreover, the “substantial evidence” “standard of review applies only to

findings   of   fact.   No   similar   presumption     of   validity   attaches   to   the

[Commissioner]’s conclusions of law, including determination of the proper

standards to be applied in reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050,

1053 (11th Cir. 1986) (quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679

F.2d 1387, 1389 (11th Cir. 1982) (“Our standard of review for appeals from the

administrative denials of Social Security benefits dictates that ‘(t)he findings of the

Secretary as to any fact, if supported by substantial evidence, shall be conclusive ....’

42 U.S.C.A. s 405(g) … As is plain from the statutory language, this deferential

standard of review is applicable only to findings of fact made by the Secretary, and

it is well established that no similar presumption of validity attaches to the



appeal of judicial review under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford, 363 F.3d
at 1161 (same); Hunter v. Comm’r of Soc. Sec., 651 F. App'x 958, 962 (11th Cir.
2016) (per curiam) (unpublished) (same); Cooley v. Comm'r of Soc. Sec., 671 F. App'x
767, 769 (11th Cir. 2016) (per curiam) (unpublished) (“As a general rule, we do not
consider arguments that have not been fairly presented to a respective agency or to
the district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (treating
as waived a challenge to the administrative law judge’s reliance on the testimony of
a vocational expert that was ‘not raise[d] . . . before the administrative agency or
the district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave Practices
& Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990)
(“[I]f a party hopes to preserve a claim, argument, theory, or defense for appeal, she
must first clearly present it to the district court, that is, in such a way as to afford
the district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190
F.3d 1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in
Social Security appeal); Sorter v. Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073
(11th Cir. 2019) (per curiam) (unpublished) (“Sorter has abandoned on appeal the
issue of whether the ALJ adequately considered her testimony regarding the side
effects of her pain medication because her initial brief simply mentions the issue
without providing any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d
1275, 1278–79 (11th Cir. 2009) (explaining that ‘simply stating that an issue exists,
without further argument or discussion, constitutes abandonment of that issue’).”).
Secretary’s conclusions of law, including determination of the proper standards to

be applied in reviewing claims.” (some quotation marks omitted)).         This Court

“conduct[s] ‘an exacting examination’ of these factors.” Miles v. Chater, 84 F.3d

1397, 1400 (11th Cir. 1996) (per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990)). “‘The [Commissioner]’s failure to apply the correct law or to

provide the reviewing court with sufficient reasoning for determining that the

proper legal analysis has been conducted mandates reversal.’” Ingram, 496 F.3d at

1260     (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)).

Accord Keeton v. Dep't of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir.

1994).

         In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo

the legal principles upon which the Commissioner's decision is based. Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).        However, we review the resulting

decision only to determine whether it is supported by substantial evidence.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”).

         “Eligibility for…SSI requires that the claimant be disabled. 42 U.S.C.

§…1382(a)(1)-(2).” Thornton v. Comm'r, Soc. Sec. Admin., 597 F. App'x 604, 609

(11th Cir. 2015) (per curiam) (unpublished).5 “An individual under the age of 18



5   In this Circuit, “[u]npublished opinions are not considered binding precedent, but
shall be considered disabled … if that individual has a medically determinable

physical or mental impairment, which results in marked and severe functional

limitations, and which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

1382c(C)(i). “Notwithstanding [§ 1382c(C)](i), no individual under the age of 18 who

engages in substantial gainful activity … may be considered to be disabled.” Id. §

1382c(C)(ii).

      The Social Security Administration uses a sequential, three-step
      analysis to determine whether a child is disabled. The claimant must
      establish (1) whether the child is working; (2) whether the child has a
      severe impairment or combination of impairments; and (3) whether the
      child's impairment or combination of impairments meets, medically
      equals, or functionally equals the severity of an impairment in the
      Listing of Impairments. 20 C.F.R. § 416.924(a); id. Pt. 404, Subpt. P,
      App. 1…

      …To determine whether an impairment or combination of
      impairments “functionally equals” a listed impairment, the
      administrative law judge assesses the claimant on six domains,
      including (1) acquiring and using information; (2) attending and
      completing tasks; (3) interacting and relating with others; (4) moving
      about and manipulating objects; (5) caring for himself; and (6) health
      and physical well-being. Id. §§ 416.926a(a), (b)(1), (d). The claimant
      must establish that he suffers from an “extreme” limitation in one of
      the domains, or “marked” limitations in two of the domains. Id. §
      416.926a(a). A “marked” limitation is one that “interferes seriously
      with [the claimant's] ability to independently initiate, sustain, or
      complete activities.” Id. § 416.926a(e)(2)(i). “ ‘Marked’ limitation also
      means a limitation that is ‘more than moderate’ but ‘less than
      extreme.’ It is the equivalent of the functioning we would expect to find
      on standardized testing with scores that are at least two, but less than
      three, standard deviations below the mean.” Id.



they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
Parks ex rel. D.P. v. Comm'r, Soc. Sec. Admin., 783 F.3d 847, 850-51 (11th Cir.

2015).6 “The burden lies with the claimant to prove that he meets or equals a

Listing.” Gray ex rel. Whymss v. Comm'r of Soc. Sec., 454 F. App'x 748, 750 (11th

Cir. 2011) (per curiam) (unpublished) (citing Barron v. Sullivan, 924 F.2d 227, 229

(11th Cir. 1991)). However, “the Commissioner of Social Security has an obligation

to develop a full and fair record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir.

1987). See also Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per

curiam) (“It is well-established that the ALJ has a basic duty to develop a full and

fair record.   Nevertheless, the claimant bears the burden of proving that he is

disabled, and, consequently, he is responsible for producing evidence in support of

his claim.” (citations omitted)).    “This is an onerous task, as the ALJ must

scrupulously and conscientiously probe into, inquire of, and explore for all relevant

facts. In determining whether a claimant is disabled, the ALJ must consider the

evidence as a whole.” Henry v. Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir.

2015) (per curiam) (citation and quotation omitted). Nevertheless, “ ‘there is no

rigid requirement that the ALJ specifically refer to every piece of evidence in his

decision, so long as the ALJ's decision ... is not a broad rejection which is not enough

to enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)).


6The Court will hereinafter use “Step One,” “Step Two,” and “Step Three” when
referencing individual steps of this sequential evaluation.
      When the ALJ denies benefits and the Appeals Council denies review of that

decision, the Court “review[s] the ALJ’s decision as the Commissioner’s final

decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents new

evidence to the Appeals Council, a reviewing court must consider whether that new

evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the

ALJ’s decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320,

1323 (11th Cir. 1998).

                     III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that GAD was an adolescent and had not

engaged in substantial gainful activity since the application date, April 19, 2016.

(Doc. 12, PageID.70). 7 At Step Two, the ALJ determined that GAD had the

following   severe   impairments:   gastroesophageal    reflux   disease   (GERD),

constipation, attention deficit hyperactivity disorder (ADHD), oppositional defiant

disorder (ODD), asthma, and allergic rhinitis. (Doc. 12, PageID.70). At Step Three,

the ALJ found that GAD did not have an impairment or combination of

impairments that met, medically equaled, or functionally equaled the severity of a

specified impairment in Appendix 1 of the Listing of Impairments, 20 C.F.R. § 404,

Subpt. P, App. 1.    (Doc. 12, PageID.70-80).   In determining that GAD did not



7“For SSI claims, a claimant becomes eligible in the first month where she is both
disabled and has an SSI application on file.” Moore v. Barnhart, 405 F.3d 1208,
1211 (11th Cir. 2005) (per curiam) (citing 20 C.F.R. § 416.202–03 (2005)).
functionally equal a Listing, the ALJ found that GAD had marked limitation in the

domain of attending and completing tasks, and “less than marked” limitations in

the remaining 5 domains (see id.) – thus failing to satisfy the requirement that a

child applicant demonstrate either an “extreme” limitation in one of the domains or

“marked” limitations in two. Accordingly, the ALJ found that GAD was not under a

disability as defined by the Social Security Act during the relevant adjudicatory

period. (Id., PageID.80).

                                  IV.   Analysis

      Dennis’s sole claim of reversible error is that the ALJ did not fully consider

GAD’s school records – in particular, an Individual Education Program (IEP) for

GAD’s 2018-2019 school year (Doc. 12, PageID.597-604) – in finding that GAD had

less than marked limitation in the domain of acquiring and using information. The

undersigned agrees.

      In finding less than marked limitation in the domain of acquiring and using

information, the ALJ cited the following evidence:

      Ms. Dennis stated that the claimant has no problems in seeing,
      hearing, and talking (Exhibit B1E). Ms. Dennis stated that the
      claimant has no problems with his academic progression (Exhibit
      B1E). On March 10, 2016, the claimant’s preschool completed and
      signed an Individual Education Program (Exhibit B4F). The IED [sic]
      stated that the claimant “will attend the special education preschool
      class at Foley Elementary two half days per week.” (Exhibit B4F).
      The claimant is four years old (Exhibit B4F). The IEP also stated that
      the claimant “understand and follows spoken directions, expresses
      wants and needs, points to or names a variety of
      pictures/objects/actions,  responds    to   questions,   engages    in
      conversations with peers/adults, uses two to five work phrases and
      refers to self by name.” (Exhibit B4F). The IEP stated that the
      claimant “demonstrates appropriate book handling skills, matches and
      sorts objects by specific characteristics, states whether he is a boy or
      girl and points to or names body parts. He can identify environmental
      print, such as McDonald’s.” (Exhibit B4F). Dr. Harper stated that the
      claimant has less than marked limitation in acquiring and using
      information (Exhibit B2A).

(Doc. 12, PageID.75).

      Under Social Security Ruling (SSR) 09-3p, 2009 WL 396025 (Feb. 17, 2009),8

information in IEPs appears to be highly relevant in assessing the domain of

acquiring and using information.9 Certainly, the ALJ found GAD’s March 2016 IEP


8 “Social Security Rulings are agency rulings published under the Commissioner's
authority and are binding on all components of the Administration. Sullivan v.
Zebley, 493 U.S. 521, 531 n. 9, 110 S. Ct. 885, 891 n. 9, 107 L. Ed. 2d 967 (1990).
Even though the rulings are not binding on [federal courts], [they are] nonetheless
accord[ed] great respect and deference, if the underlying statute is unclear and the
legislative history offers no guidance. B. ex rel. B. v. Schweiker, 643 F.2d 1069, 1071
(5th Cir. 1981).” Klawinski v. Comm'r of Soc. Sec., 391 F. App'x 772, 775 (11th Cir.
2010) (per curiam) (unpublished).

9

      Because much of a preschool or school-age child's learning takes place
      in a school setting, preschool and school records are often a significant
      source of information about limitations in the domain of “Acquiring
      and using information.” Poor grades or inconsistent academic
      performance are among the more obvious indicators of a limitation in
      this domain provided they result from a medically determinable
      mental or physical impairment(s). Other indications in school records
      that a mental or physical impairment(s) may be interfering with a
      child's ability to acquire and use information include, but are not
      limited to:

      • Special education services, such as assignment of a personal aide
      who helps the child with classroom activities in a regular classroom,
      remedial or compensatory teaching methods for academic subjects, or
      placement in a self-contained classroom.
to be relevant in assessing that domain. However, as Dennis correctly points out,

the ALJ’s assessment wholly omitted discussion of the later 2018-2019 IEP.

      The ALJ did discuss the 2018-2019 IEP in a general synopsis of the record

evidence preceding his consideration of the 6 functional equivalence domains.

While the ALJ acknowledging that IEP’s notation that GAD would be repeating

kindergarten for the 2018-2019 school year, the ALJ largely highlighted positive

portions of the IEP stating that, “[i]n language arts,” GAP “is able to identify

pictures people, objects and animals[, and] is able to look and listen attentively at a

reader while a story is being read[; i]n math … is able to count to 30 and …

recognizes 7 out of 8 shapes[; and w]hen writ[ing], … is able to make purposeful



      • Related services to help the child benefit from special education, such
      as occupational, physical, or speech/language therapy, or psychological
      and counseling services.

      • Other accommodations made for the child's impairment(s), both
      inside and outside the classroom, such as front-row seating in the
      classroom, more time to take tests, having tests read to the student, or
      after-school tutoring.

      The kind, level, and frequency of special education, related services, or
      other accommodations a child receives can provide helpful information
      about the severity of the child's impairment(s). However, the lack of
      such indicators does not necessarily mean that a child has no
      limitations in this domain. For various reasons, some children's
      limitations may go unnoticed until well along in their schooling, or the
      children may not receive the services that they need.11 Therefore, when
      we assess a child's abilities in any of the domains, we must compare
      the child's functioning to the functioning of same-age children without
      impairments based on all relevant evidence in the case record.

SSR 09-3p, 2009 WL 396025, at *3.
marks such as lines and circles.”       (Id., PageID.73 (quotation marks omitted)

(alterations added)). However, the ALJ only quoted from the section of the 2018-

2019 IEP asking the preparer to highlight “the student’s strengths in academic and

functional areas.” (Id., PageID.597).

      As Dennis points out, the ALJ omitted discussion of more limiting aspects of

the 2018-2019 IEP, which included GAD’s inability to recognize all letters of the

alphabet or the sounds of the alphabet, inability to identify numerals 1-10 or count

to 100 by ones, and inability to write GAD’s own name or trace accurately. (Id.,

PageID.597, 600-602). The 2018-2018 IEP also pointed out that GAD would be

receiving supplementary aids and services in addition to special education, which

included “a peer helper, reinforcing of concepts, preferential seating, extended time,

materials read orally, and tests taken in a resource setting.” (Id., PageID.603). In

particular, the ALJ failed to mention an Annual Progress Report included at the

end of the IEP, in which GAD’s teacher noted that GAD had made no progress in

goals for the prior school year, and that the teacher was “concerned about [GAD’s]

lack of achievement.”    (Id., PageID.604).   The teacher further noted that while

GAD’s excessive absences did “not help, [GAD] struggles even when … here for

many days.” (Id.).

      The ALJ also stated that he relied on the medical opinion of Dr. Howard

Harper, Jr., and on Dennis’s statements in a Function Report she had completed

about GAD, in finding that GAD had less than marked limitation in acquiring and

using information. The ALJ stated that he gave Dr. Harper’s opinion “significant
weight” because Dr. Harper “had the opportunity to review of the medical evidence

of record as a whole.” (Id., PageID.74). However, Dr. Harper rendered his opinion

on July 5, 2016. (Id., PageID.129). While Dr. Harper may very well have reviewed

the record as a whole as it existed at the time of his opinion, a substantial amount

of evidence that was before the ALJ, including the 2018-2019 IEP, was dated after

Dr. Harper rendered his opinion. And the Function Report was prepared by Dennis

even earlier than Dr. Harper’s opinion, on April 26, 2016. (See id., PageID.301).

Accordingly, neither Dr. Harper’s opinion nor the Function Report make up for the

ALJ’s failure to consider the 2018-2019 IEP in analyzing the domain of acquiring

and using information.

      Given the ALJ’s selective quoting of the 2018-2019 IEP in his general

discussion of the evidence, and his complete failure to mention it at all in evaluating

the domain of attending and completing tasks – instead relying only on the earlier

IEP from 2016, as well as opinions rendered in 2016 – the undersigned cannot

conclude that the ALJ sufficiently considered the record as a whole in assessing the

domain of acquiring and using information, or that his finding of less than marked

limitation in that domain is supported by substantial evidence. Moreover, this error

cannot be considered harmless – as the ALJ found that GAD had marked limitation

in another domain, a finding of at least a marked limitation in this domain would

have resulted in GAD being found disabled. Accordingly, reversible error has been

shown.
      Dennis requests that the Commissioner’s decision “be reversed and [GAD]

found disabled[,]” and only requests a remand for further proceedings in the

alternative.    (Doc. 14, PageID.638).   The Eleventh Circuit has recognized that

generally remand to the Commissioner for further proceedings is warranted where

“the ALJ has failed to apply the correct legal standards.” Davis v. Shalala, 985 F.2d

528, 534 (11th Cir. 1993).      Moreover, the United States Supreme Court has

cautioned that a court reviewing an agency decision “is not generally empowered to

conduct a de novo inquiry into the matter being reviewed and to reach its own

conclusions based on such an inquiry. Rather, the proper course, except in rare

circumstances, is to remand to the agency for additional investigation or

explanation.”    INS v. Orlando Ventura, 537 U.S. 12, 16 (2002) (citation and

quotations omitted).    While this Court may enter an order “awarding disability

benefits where the [Commissioner] has already considered the essential evidence

and it is clear that the cumulative effect of the evidence establishes disability

without any doubt[,]” Davis, 985 F.2d at 534, Dennis has failed to convince the

undersigned that this standard is met here.10 First, the reversible error was based



10 Compare Carnes v. Sullivan, 936 F.2d 1215, 1219 (11th Cir. 1991) (“The
credibility of witnesses is for the Secretary to determine, not the courts … The
decision of the Secretary here, however, rests not so much on the credibility of the
‘history of pain; presented by Carnes, as on the adoption of a legal standard
improper under Listing 10.10(A). []The record in this case is fully developed and
there is no need to remand for additional evidence. Based on the facts adduced
below and after application of the proper legal standard, we hold that claimant met
the requirements of Listing 10.10(A) as early as 1982.”), with Broughton v. Heckler,
776 F.2d 960, 962 (11th Cir. 1985) (per curiam) (“Though we have found that the
ALJ erred in his application of the legal standards, at this time we decline to enter
an order requiring entitlement to disability benefits. While it is true that the
on the ALJ’s failure to consider relevant evidence. Second, the undersigned is not

convinced that, on remand, the Commissioner, after properly considering all

relevant evidence, will be unable to cite substantial evidence to support a finding of

less than marked limitation in the domain of acquiring and using information.

      Accordingly, the Commissioner’s final decision denying GAD’s application for

benefits is due to be REVERSED and REMANDED to the Commissioner under

sentence four of § 405(g) for further administrative proceedings consistent with this

decision.

                                 V.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying GAD’s April 19, 2016 application for SSI is

REVERSED and REMANDED under sentence four of 42 U.S.C. § 405(g), see

Melkonyan v. Sullivan, 501 U.S. 89 (1991), for further proceedings consistent with

this opinion.   This remand under sentence four of § 405(g) makes Dennis a


opinions of Drs. Todd and Raybin provide strong evidence of disability, it is at least
arguable that the report of Dr. Morse is to the contrary. Consequently, it is
appropriate that the evidence be evaluated in the first instance by the ALJ
pursuant to the correct legal standards.”), and Hildebrand v. Comm'r of Soc. Sec.,
No. 6:11-CV-1012-ORL-31, 2012 WL 1854238, at *7 (M.D. Fla. May 4, 2012) (“The
errors noted here compel a return of the case to the Commissioner to evaluate the
evidence and make findings in the first instance. For the reasons set forth above,
the Court finds that certain of the conclusions of the ALJ were not made in
accordance with proper legal standards and are not supported by substantial
evidence. The Court does not find that only one conclusion can be drawn from the
evidence; but that the conclusion that was drawn did not meet the standard of
review. Under such a circumstance, it would not be appropriate for this Court to
substitute its opinion of the weight to be given the evidence for that of the
Commissioner. While the Court has the power to do just that in an appropriate
case, the Court finds this is not such a case.”), report and recommendation adopted,
No. 6:11-CV-1012-ORL-31, 2012 WL 1854249 (M.D. Fla. May 21, 2012).
prevailing party for purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412,

see Shalala v. Schaefer, 509 U.S. 292 (1993), and terminates this Court’s

jurisdiction over this matter.

         Should GAD be awarded Social Security benefits on the subject application

following this remand, under Federal Rule of Civil Procedure 54(d)(2)(B), the Court

hereby grants Dennis’s counsel an extension of time in which to file a motion for

fees under 42 U.S.C. § 406(b) until 30 days after the date of receipt of a notice of

award of benefits from the SSA.11 Consistent with 20 C.F.R. § 422.210(c), “the date

of receipt of notice … shall be presumed to be 5 days after the date of such notice,

unless there is a reasonable showing to the contrary.” If multiple award notices are

issued, the time for filing a § 406(b) fee motion shall run from the date of receipt of

the latest-dated notice.

         Final judgment shall issue separately hereafter in accordance with this order

and Federal Rule of Civil Procedure 58.

         DONE and ORDERED this the 30th day of March 2020.

                                         /s/ Katherine P. Nelson
                                         KATHERINE P. NELSON
                                         UNITED STATES MAGISTRATE JUDGE


11 See Bergen v. Comm'r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006) (per
curiam) (“Fed. R. Civ. P. 54(d)(2) applies to a § 406(b) attorney's fee claim.”); Blitch
v. Astrue, 261 F. App'x 241, 242 n.1 (11th Cir. 2008) (per curiam) (unpublished) (“In
Bergen v. Comm'r of Soc. Sec., 454 F.3d 1273 (11th Cir. 2006), we suggested the best
practice for avoiding confusion about the integration of Fed. R. Civ. P. 54(d)(2)(B)
into the procedural framework of a fee award under 42 U.S.C. § 406 is for a plaintiff
to request and the district court to include in the remand judgment a statement
that attorneys fees may be applied for within a specified time after the
determination of the plaintiff's past due benefits by the Commission. 454 F.3d at
1278 n.2.”).
